DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
The following is a second non final Office Action in response to Applicant’s submission filed on 8/4/2021. Currently claims 1-20 are pending and claim 1 is independent.  Claims 1-20 have been amended from the previous claim set dated 5/26/2020.  Claim 21 has been cancelled and no claims are new.  

Priority
Priority is acknowledged as a continuation of application 12/167,409 filed 3 July 2008.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The objections of the drawings and claim 1 are withdrawn in light of Applicant’s amendments.  Additionally, the 35 USC § 112 second paragraph rejection of claims 1-21 are also withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, all of these claims are written as depending on a method claim, however claim 1 is a system claim, not a method claim.  Appropriate correction required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four 
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-20) are directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1 is directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (See MPEP 2106).”  In this application that refers to using a computer system to manage and analyze employee schedules.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that scheduling manager might perform for retail store, restaurant, or other business.  The abstract elements of claim 1 recite in part “Collect data…Collect additional data…Determine a predicted future workload…Obtain future workload…Generate work schedules…Assign agents…Apply rules…Discard schedules…Amend schedules…Iterate applying rules…Generate first output…Generate second output…Determine schedule type…Reuse profiles…Determine equity score…”.  Dependent claims 2-20 add to the abstract idea the following limitations which recite in part “Determine a purpose and destination…Determine a purpose…Pseudorandomly select…Rule is not satisfied…Do no assign…Calculate an equity score…Improvement is score does not 
Step 2A (Prong 2):  Independent claim 1 does not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “ACD system…Communication networks…Server…Processor…Non-transitory memory storing instructions…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claim 2 adds the additional element which recites in part “Chat room…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 3-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claim 1 includes additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “ACD system…Communication networks…Server…Processor…Non-transitory memory storing instructions …”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze employee schedules) on a general purpose computer (See MPEP 2106.05(f)).   
Dependent claim 2 include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 2 includes the additional element which recites in part “Chat room…”  These are the functionally the same additional elements that are addressed above in claim 1  and are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (manage and analyze employee schedules) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 3-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, 11, 12, 14, 17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castonguay et al. (US 5,911,134) in view of Van Matre et al. (USPGPUB  2008/0215409) further in view of Sarlay (USPGPUB 2008/0300953) further in view of Milthers (WO 2007090410)
Regarding claim 1, Castonguay discloses a system comprising: a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations); a second memory database accessible to the WFM server (Castonguay, Fig. 1, Ele. 16 and Ele. 18); a plurality of automatic contact 
Castonguay lacks performing the iteration until a first predetermined condition is met, and presenting output based on various stopping criteria.
Van Matre, from the same field of endeavor teaches performing the iteration until a first predetermined condition is met, and presenting output based on various stopping criteria (Van Matre, {[56-58, schedule generation process with stopping criteria), generate a first output for presentation to a user when the first predetermined condition is met (Van Matre, [56], process continues until a stopping criteria is reached); generate a second output for presentation to the user when the first predetermined condition has 
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were known in the prior arts of Castonguay and Van Matre and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Castonguay further lacks testing if a single day schedule of an agent of the plurality of agents is of a particular schedule type by employing a plurality of schedule profiles; wherein each schedule profile of the plurality of schedule profiles defines a set of constraints and a set of conditions.
Sarlay, from the same field of endeavor, teaches testing if a single day schedule of an agent of the plurality of agents is of a particular schedule type by employing a plurality of schedule profiles; wherein each schedule profile of the plurality of schedule profiles defines a set of constraints and a set of conditions (Sarlay, 136, checks whether a day is fairness day, i.e., of a particular schedule type)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have distinguished working periods according to the customs and practices where the system is used. One of ordinary skill in the art would have been motivated to do so for the benefit of designing the system to reflect the societal norms of 
Castonguay further lacks each schedule profile of the plurality of schedule profiles is employed by the scheduling system in a first configuration with respect to a set of equity rules to determine an equity score for the agent of the plurality of agents and in a second configuration to determine whether to accept or reject a work schedule of the plurality of work.
Milthers, from the same field of endeavor, teaches each schedule profile of the plurality of schedule profiles is employed by the scheduling system in a first configuration with respect to a set of equity rules to determine an equity score for the agent of the plurality of agents and in a second configuration to determine whether to accept or reject a work schedule of the plurality of work schedules (Milthers P.14 Row 3 - Every time a change in the optimized resource chart is made by a user or an administrator, this change is registered and collected by the statistical module of the system. The statistical module can, of course, be set up to register any kind of action, but may preferably register data indicative of delivered working hours and employee preferences/wishes. Such statistical data may preferably then be used in the course of the next planning run so that a fair and equitable distribution of assignments is achieved over time. A simple example of this could be to make sure that the same employee is not allocated to the same unattractive working hours every week).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the scheduling methodology/system of Castonguay by including the resource planning techniques of Milthers because 
Regarding claim 2, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Sarlay further teaches at least one communications network of the plurality of communications networks is a chat room (Sarlay, (24, web chat).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have distinguished working periods according to the customs and practices where the system is used. One of ordinary skill in the art would have been motivated to do so for the benefit of designing the system to reflect the societal norms of observing holidays and also allowing for distinct business practices surrounding those day types.
Regarding claim 5, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses the second computer executable instructions further cause the scheduling system to pseudo randomly select agents within a second subset of the plurality of agents (Castonguay, col. 18, lines 63-65, i.e., selects the next agent (in no particular order)).
Regarding claim 6, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Van Matre further teaches the first predetermined condition is that a work rule is not satisfied for a work schedule associated with an agent of the first subset (Van Matre, [48], the loop iterates until the last iteration does not improve the work schedule).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource 
Regarding claim 7, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Van Matre further teaches the first predetermined condition is that a work rule is not satisfied for a work schedule associated with an agent of the first subset (Van Matre, [48], the loop iterates until the last iteration does not improve the work schedule).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were known in the prior arts of Castonguay and Van Matre and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 8, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses the second computer executable instructions further configure the scheduling system to calculate for each agent within the modified first subset of the plurality of agents an equity score in dependence upon applying an equity rule set of a plurality of equity rules sets (Castonguay, col. 19, lines 45-49, 1.e., calculate the “figure of merit” for each of the agent’s available tour templates); the first predetermined condition is that no improvement in equity occurs for a predetermined subset of the modified first subset of the plurality of agents (Castonguay, col. 18, lines 47-67, if at this point extra tours must be generated because of low equity scores, which here are agent constraints, (e.g., minimum days of week of work)).
Van Matre further teaches the predetermined subset of the modified first subset of the plurality of agents are those agents with low equity scores (Van Matre, [58], more optimal schedule selected).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were known in the prior arts of Castonguay and Van Matre and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 9, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses the second computer executable instructions further 
Regarding claim 11, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Van Matre further teaches the second computer executable instructions further configure the scheduling system to: allow establishment of a work schedule of the plurality of work schedules that will cause a work rule to not be satisfied; and prevent assignment of a work schedule of the plurality of work schedules that will establish a work rule violation (Van Matre, e.g., [7], where system is equipped to recognize hard and soft constraints).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were known in the prior arts of Castonguay and Van Matre and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 12, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Van Matre further teaches the second computer executable instructions further configure the scheduling system to: not assign an agent of the plurality of agents if all work schedules of the plurality of work schedules cause a violation of a work rule of the set of work rules (Van Matre, [7], if hard constraints are violated, the agents are not scheduled).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were 
Regarding claim 14, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses each schedule profile of the plurality of schedule profiles comprises a plurality of attributes (Castonguay, col. 7, lines 5-25, tour templates, i.e., shifts).
Sarlay further teaches the second computer executable instructions further configure the scheduling system to: test if a single day schedule of an agent of the plurality of agents is of a particular schedule type by employing a plurality of schedule profiles and establishing whether a match exists and a match is determined only if all attributes of a schedule profile of the plurality of schedule profiles match the work schedule of the plurality of work schedules. (Sarlay, [12] determining in accordance with the date matching the date of a holiday or a day of the week).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have distinguished working periods according to the customs and practices where the system is used. One of ordinary skill in the art would have been motivated to do so for the benefit of designing the system to reflect the societal norms of observing holidays and also allowing for distinct business practices surrounding those day types.
Regarding claim 17, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses  the second computer executable instructions 
Van Matre further teaches the score is a probability the work schedule of the plurality of work schedules does not violate a work rule (Van Matre, 56-59. Schedule iterations are scored. Scoring based on probability of success, i.e., probability of not violating work rule.).
Both Castonguay and Van Matre are directed to schedule optimization. It would have been obvious to one of ordinary skill in the art at the time of the invention to add Van Matre’s features to Castonguay with the motivation to better optimize resource requirements. (Van Matre Paragraph 3.). Furthermore, all of the claimed elements were known in the prior arts of Castonguay and Van Matre and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 19, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected 
Sarlay further teaches each work rule of the plurality of work rules is established by a work rule plug-in of a plurality of work rule plug-ins; and the plurality of work rule plug- ins are installed within each agent station of a plurality of agent stations allowing an agent of the plurality of agents associated with the agent station of a plurality of agent stations to verify the validity of their work schedule relating to a set of work rules of the plurality of sets of work rules (Sarlay, [27], may be implemented via a web-browser plug-in provided on an agent workstation).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have distinguished working periods according to the customs and practices where the system is used. One of ordinary skill in the art would have been motivated to do so for the benefit of designing the system to reflect the societal norms of observing holidays and also allowing for distinct business practices surrounding those day types.
Regarding claim 20
Sarlay further teaches each work rule of the plurality of work rules is established by a work rule plug-in of a plurality of work rule plug-ins; and the plurality of work rule plug- ins are installed within each agent station of a plurality of agent stations allowing an agent of the plurality of agents associated with the agent station of a plurality of agent stations to verify an equitable distribution of certain of types of schedules within their work schedule (Sarlay, [27], may be implemented via a web-browser plug-in provided on an agent workstation and works to implement enhanced any-day- of-the-week or holiday fairness processing as discussed at least, in the Background of the Invention).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have distinguished working periods according to the customs and practices where the system is used. One of ordinary skill in the art would have been motivated to do so for the benefit of designing the system to reflect the societal norms of observing holidays and also allowing for distinct business practices surrounding those day types.


Claims 13, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castonguay et al. (US 5,911,134) in view of Van Matre et al. (USPGPUB  2008/0215409) further in view of Sarlay (USPGPUB 2008/0300953) further in view of Milthers (WO 2007090410)further in view of Hamilton et al. (US 2008/0300955).
Regarding claim 13, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks the work rules within each set of work rules of the plurality of work rule sets have an order; and the order is independent of any agent supergroup of a plurality of agent supergroups such that no conflict if an agent is within two more agent supergroups of the plurality of agent supergroups.
Hamilton, from the same field of endeavor, teaches the work rules within each set of work rules of the plurality of work rule sets have an order; and the order is independent of any agent supergroup of a plurality of agent supergroups such that no conflict if an agent is within two more agent supergroups of the plurality of agent supergroups (Hamilton, [51-53], discussing the binding order of as related to rule application).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply work rules in a given sequence for optimal scheduling. One of ordinary skill in the art would have been motivated to do so for the benefit of improve scheduling for varying time periods.
Regarding claim 15, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected 
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks establish a schedule profile of a plurality of schedule profiles in dependence upon inputs provided by a user of the scheduling system; evaluate the of the plurality of work schedules to determine matches; and generate a score for each work schedule of the plurality of work schedules in dependence upon evaluating matched schedule profiles of the plurality of work schedules and unmatched schedule profiles of the plurality of work schedules; and the score is a probability the work schedule of the plurality of work schedules does not violate a work rule established by totaling the matches and looking up the probability within a cache of possible outcomes. 
Hamilton, from the same field of endeavor, teaches the second computer executable instructions further configure the scheduling system to: establish a schedule profile of a plurality of schedule profiles in dependence upon inputs provided by a user of the scheduling system; evaluate the of the plurality of work schedules to determine matches; and generate a score for each work schedule of the plurality of work schedules in dependence upon evaluating matched schedule profiles of the plurality of work schedules and unmatched schedule profiles of the plurality of work schedules; and the score is a probability the work schedule of the plurality of work schedules does not violate a work rule established by totaling the matches and looking up the probability within a cache of possible outcomes (Hamilton, [38], as each shift is bound, i.e., 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply work rules in a given sequence for optimal scheduling. One of ordinary skill in the art would have been motivated to do so for the benefit of improve scheduling for varying time periods.
Regarding claim 16, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks establish a schedule profile of a plurality of schedule profiles in dependence upon inputs provided by a user of the scheduling system; evaluate the of the plurality of work schedules to determine matches; and generate a score for each work schedule of the plurality of work schedules in dependence upon evaluating matched schedule profiles of the plurality of work schedules and unmatched schedule profiles of the plurality of work schedules; and the score is a probability the work schedule of the plurality of work schedules does not violate a work rule established by random sampling of possible schedule assignments.
Hamilton, from the same field of endeavor, teaches establish a schedule profile of a plurality of schedule profiles in dependence upon inputs provided by a user of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply work rules in a given sequence for optimal scheduling. One of ordinary skill in the art would have been motivated to do so for the benefit of improve scheduling for varying time periods.
Regarding claim 18, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks a first work rule of the plurality of work rules prohibits an event described by a schedule profile occurring above a first predetermined threshold within a predefined window of time; a second work rule of the plurality of work rules prohibits an event described by a schedule profile occurring below a second predetermined 
Hamilton, from the same field of endeavor, teaches a first work rule of the plurality of work rules prohibits an event described by a schedule profile occurring above a first predetermined threshold within a predefined window of time; a second work rule of the plurality of work rules prohibits an event described by a schedule profile occurring below a second predetermined threshold within a predefined window of time; and the predefined window is a rolling window or a fixed window (Hamilton, e.g., [3-4, rules designed to ensure agents are assigned a certain number of shifts, days off, weekends off, working holidays within a given rule period).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply work rules in a given sequence for optimal scheduling. One of ordinary skill in the art would have been motivated to do so for the benefit of improve scheduling for varying time periods.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castonguay et al. (US 5,911,134) in view of Van Matre et al. (USPGPUB  2008/0215409) further in view of Sarlay (USPGPUB 2008/0300953) further in view of Milthers (WO 2007090410) further in view of O’Brien et al. (US 6,587,831)
Regarding claim 10, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses calculate for each agent within the modified first subset of the plurality of agents an equity score in dependence upon applying an equity 
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks a user associated with the scheduling system with the ability to select the equity rule set of the plurality of equity rule sets between iterations; provide the user associated with the scheduling system with the ability to modify a flow of a preference based scheduling process employing the set of work rules so that prior to another iteration those agents with low equity scores have schedules created that improve their equity scores.
O’Brien, from the same field of endeavor, teaches a user associated with the scheduling system with the ability to select the equity rule set of the plurality of equity rule sets between iterations; provide the user associated with the scheduling system with the ability to modify a flow of a preference based scheduling process employing the set of work rules so that prior to another iteration those agents with low equity scores have schedules created that improve their equity scores (O’Brien, col. 6, lines 43-51, allowing the manager to review the resulting schedule and determined that some of the business parameters or preferences in the rule base should be altered).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the scheduling system to account for modified preferences during the schedule generation process. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to anticipate that there would be instances where modifying the preferences would be necessary in Castonguay’s invention with the predictable 

Claims 3 and 4 are rejected under pre-AIJA 35 U.S.C. 103(a) as being unpatentable over Castonguay et al. (US 5,911,134) in view of Van Matre et al. (USPGPUB  2008/0215409) further in view of Sarlay (USPGPUB 2008/0300953) further in view of Milthers (WO 2007090410) further in view of Costello (PTO-Form 892, Reference U)
Regarding claim 3, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks an ACD system of the plurality of ACD systems determines a purpose of a contact initiated by a client in dependence upon a source address of the client and a destination address the client employed in initiating the contact. However, Costello discloses such methods.
Costello, from the same field of endeavor, teaches an ACD system of the plurality of ACD systems determines a purpose of a contact initiated by a client in dependence upon a source address of the client and a destination address the client 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the customary features of ACD systems the as taught by Costello in the system of Castonguay. Monitoring and forecasting based on the various communication channels offered as taught by Costello does not change or affect the normal scheduling functions taught by Castonguay. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers discloses a workforce management (WFM) server connected to a global communications network comprising a first microprocessor and a first memory storing first computer executable instructions (Castonguay, col. 5, line 55-col. 6, line 7, i.e., Fig. 1, Ele. 12, centralized computer that is linked to plurality of workstations).
Castonguay in view of Van Matre further in view of Sarlay further in view of Milthers lacks an ACD system of the plurality of ACD systems determines a purpose of a contact initiated by a client in dependence upon a source uniform address locator (URL) associated with the client and a destination URL the client employed in initiating the contact.
Costello, from the same field of endeavor, teaches an ACD system of the plurality of ACD systems determines a purpose of a contact initiated by a client in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the customary features of ACD systems the as taught by Costello in the system of Castonguay. Monitoring and forecasting based on the various communication channels offered as taught by Costello does not change or affect the normal scheduling functions taught by Castonguay. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
As addressed above, the objections of the drawings and claim 1 are withdrawn in light of Applicant’s amendments.  Additionally, the 35 USC § 112 second paragraph rejection of claims 1-21 are also withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant briefly argues that the claimed invention is a technical solution to a technical problem and is further integrated into a practical application by addressing the 
Additionally, while this equity scheduling aspect might be an improvement to the business process of scheduling employees, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  As addressed above, all the identified additional elements are general computer components that simply limits the claims to a networked/computer based environment.  This is insufficient with respect to integrating into a practical application.    
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant argues that the cited prior art fails to clearly disclose equity scores.  Examiner finds this argument persuasive, however, this necessitated a further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Milthers as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are now unpersuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624